

Exhibit 10.1


























FRAMEWORK AGREEMENT
BETWEEN
CLEARONE, INC.
AND
DIALCOM NETWORKS S.L.


DECEMBER 20, 2013












--------------------------------------------------------------------------------




FRAMEWORK AGREEMENT
THIS FRAMEWORK AGREEMENT (this “Agreement”) is entered into on December [20],
2013, by and between ClearOne, Inc., a corporation registered in the State of
Utah, United States, represented by Zeyneb Hakimoglu acting as empowered
attorney, (the “Purchaser”), and Dialcom Networks S.L., a Spanish private
limited company, registered with the Zaragoza Trade registry under page Z-30936,
and represented by Enrique Domínguez García acting as empowered attorney (the
“Seller”). Purchaser and Seller are referred to collectively herein as the
“Parties” and individually as a “Party.”
RECITALS
WHEREAS, Seller is engaged in the research, development, manufacture, sale and
distribution of certain custom enterprise group video collaboration and
conferencing systems through an enterprise class software as a service platform,
branded under the name “Spontania” or “Webcall” (the “Spontania Business”);
WHEREAS, Purchaser desires to purchase, and Seller desires to sell, the
Spontania Business on the terms and conditions set forth herein;
WHEREAS, to provide for the sale and transfer of the Spontania Business from
Seller to Purchaser, Seller will spin off the Spontania Business (the “Spin-Off
Transaction”) by depositing a spin-off project (“proyecto de segregación” or
“Spin-Off Project), and later passing the necessary Public Deed to be presented
to the Zaragoza Trade Registry (the “Registry”), which transaction shall consist
of the following steps: (a) a new Spanish Sociedad Limitada, preferably called
“ClearOne Iberia”, “ClearOne Spain” “ClearOne España” or any other name
suggested by the Purchaser (“Newco”), will be organized by Seller; (b) Seller
will transfer, as part of the spin-off procedure, the Spontania Assets to Newco,
and Newco will assume the Assumed Spontania Liabilities, and none others, in
consideration of the issuance of the Shares by Newco to Seller; and (c) Newco
shall maintain those Seller Employees agreed to by the Parties and that accept
such employment, all on the terms and conditions set forth in Section 2.2;
WHEREAS, contingent on the Spin-Off Transaction being approved by the Registry
and completed, and subject to the other terms and conditions of this Agreement,
Purchaser will acquire all of the issued and outstanding Shares of Newco from
Seller (the “Acquisition Transaction”); and
WHEREAS, the Spin-Off Transaction is being completed in part because the Company
will continue to exist and will own other assets, including the Orion/Brandtalk
Assets, which it intends to sell or otherwise cause to be transferred to a third
party purchaser in a separate transaction (the “Orion/Brandtalk Transaction”).




--------------------------------------------------------------------------------




Now, therefore, in consideration of the foregoing Recitals, and in consideration
of the representations, warranties, and covenants herein contained, the Parties,
intending to be legally bound, agree as follows.
ARTICLE I
DEFINITIONS
1.1    Certain Definitions. As used in this Agreement, and unless otherwise
defined, the following capitalized terms shall have the following meanings:
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, assessment, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.
“Acquisition Escrow Amount” means 15% of the base Purchase Price, before any
adjustment or additions or subtractions, or € 547,500.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Assumed Spontania Liabilities” means the Liabilities to be assumed by Newco in
the Spin-Off Transaction, specifically including only the following: (a) all
Liabilities in respect of the Spontania Contracts but only to the extent that
such Liabilities thereunder are required to be first performed after the Closing
Date, were incurred in the Ordinary Course of Business and do not relate to any
failure to perform, improper performance, warranty or other breach, default,
violation or tortious conduct by Seller on or prior to the Closing Date and (b)
any Liabilities related to the continued employment of the Newco Employees,
including Liabilities related to any accrued severance and benefits, but only to
the extent such Liabilities and amounts are required by applicable Laws (the
“Assumed Employee Liabilities”). Without limitation, the Assumed Spontania
Liabilities shall not include any other Liabilities and, specifically, shall not
include the following (“Excluded Liabilities”): (a) any Liabilities in respect
of Taxes payable by Seller; (b) any Liabilities of Seller related to any Seller
Employees other than the Assumed Employee Liabilities; (c) any Liabilities of
Seller arising or incurred in connection with the negotiation, preparation,
investigation and performance of this Agreement, the other Transaction Documents
and the transactions contemplated hereby and thereby, including fees and
expenses of counsel, accountants, consultants, advisers and others; (d) any
Liability under any confidentiality or non-disclosure obligation or

    

--------------------------------------------------------------------------------




undertaking contained in any Assumed Contract to the extent such arises on
account of any failure to perform, improper performance, warranty or other
breach, default or violation at or following the Closing by any current or
former Seller Employee, contractor or consultant who does not become a Newco
Employee in connection with the Spin-Off Transaction; (e) any Liabilities in
respect of any assets other than the Spontania Assets; (f) any Liabilities in
respect of any pending or threatened Action arising out of, relating to or
otherwise in respect of the operation of the Spontania Business or the Spontania
Assets to the extent such Action relates to such operation on or prior to the
Closing Date; (g) any recall, design defect or similar claims of any products
manufactured or sold or any service performed by Seller; (h) any Liabilities
arising out of, in respect of or in connection with the failure of Seller or any
of its Affiliates to comply with any Law or Governmental Authorization; and (i)
any Liabilities to any financial institution or Governmental Authority.
“Charter Documents” means the deed of incorporation and bylaws, or equivalent
corporate documents, including all amendments thereto, of an Entity.
“Closing Payment Amount” means the Purchase Price less the Acquisition Escrow
Amount.
“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).
“Contract” means any contract, lease, deed, mortgage, license, instrument, note,
commitment, undertaking, indenture, joint venture and any other agreement,
commitment or legally binding arrangement, whether written or oral.
“Creditor Escrow” means an escrow account established pursuant to Section
2.2(b)(ii).
“Direct Creditor Payment” means any payment made directly by the Purchaser to a
creditor of the Spontania Business in accordance with Section 2.2(b)(i).
“Disclosure Schedules” means the written set of the disclosures required by this
Agreement and exceptions to representations and warranties made in this
Agreement which, when mutually agreed to by the Parties, shall be incorporated
herein by reference.
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

    

--------------------------------------------------------------------------------




“Entity” means a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).
“Environmental, Health, and Safety Requirements” means all Laws and policies
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, as such requirements are enacted and in effect on or prior to the
Closing Date.
“Escrow Agent” means the Person engaged to serve as the escrow agent under the
Escrow Agreement, as the Parties mutually agree.
“Escrow Agreement” means the agreement to be entered into between and among the
Parties and the Escrow Agent, to be negotiated and agreed to by such parties
prior to Closing, providing for establishment of the Escrow Fund.
“Escrow Fund” means the escrow fund established pursuant to the Escrow Agreement
to hold the Acquisition Escrow Amount and any Creditor Escrow, to the extent any
such Creditor Escrow will be governed by the Escrow Agreement and not any
alternative agreement with another escrow agent.
“Escrow Period” means a period of six months following the date of Closing.
“Executive Agreement” means one or more separate agreements to be entered into
at Closing by Purchaser, or an Entity designated by Purchaser, and each of
Seller’s CEO and CTO, to engage each such individual (a) to provide consulting
services to Purchaser following the Closing for a period of up to nine months
following Closing and/or (b) to become an employee thereafter, at terms
substantially equivalent to the current terms of employment of such persons with
Seller, provided, that any such agreements shall allow the individuals to
provide consulting services to Seller for up to a mutually agreed period of
time.
“Governmental Authority” means any: (a) nation, autonomous región, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any registry,
court or other tribunal).

    

--------------------------------------------------------------------------------




“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, permission, clearance, registration, qualification or authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority; (b) any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority; or (c) right under any Contract with any Governmental Authority.
“Identified Creditors” means the creditors listed in Appendix A.
“Identified Creditor Amounts” means the amount Seller represents are owed to the
Identified Creditors, as listed on Appendix A.
“Intellectual Property” means all of the following and similar intangible
property and related proprietary rights, interests and protections, however
arising, pursuant to the Laws of any jurisdiction throughout the world: (a)
trademarks, service marks, trade names, brand names, logos, slogans, trade dress
and other proprietary indicia of goods and services, whether registered,
unregistered or arising by Law, and all registrations and applications for
registration of such trademarks, including intent-to-use applications, and all
issuances, extensions and renewals of such registrations and applications, all
of the foregoing including associated goodwill; (b) internet domain names,
whether or not trademarks, registered in any generic top level domain by any
authorized private registrar or Governmental Authority; (c) original works of
authorship in any medium of expression, whether or not published, all copyrights
(whether registered, unregistered or arising by Law), all registrations and
applications for registration of such copyrights, and all issuances, extensions
and renewals of such registrations and applications; (d) confidential
information, formulas, designs, devices, technology, know-how, research and
development, inventions, methods, processes, compositions and other trade
secrets, whether or not patentable; (e) patented and patentable designs and
inventions, all design, plant and utility patents, letters patent, utility
models, pending patent applications and provisional applications and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications; and
(f) other proprietary rights in Technology.
“Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons, including Seller’s Affiliates,
grant Seller exclusive or non-exclusive rights or interests in or to any
Intellectual Property that is used in or necessary for the conduct of the
Spontania Business.
“Key Employees” shall mean those nine Seller Employees listed on Appendix C.
“Knowledge” means the actual or constructive knowledge of a Person. An
individual shall be deemed to have “Knowledge” of a particular fact or other
matter if: (a) such individual is actually aware of such fact or other matter;
or (b) a prudent individual should have known such fact or other matter under
the circumstances. Seller shall be deemed to have “Knowledge” of a particular
fact

    

--------------------------------------------------------------------------------




or other matter if any manager, officer or director of the Seller has Knowledge
of such fact or other matter.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Liabilities” means, unless the context specifically provides otherwise,
liabilities, debts, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise.
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the reasonable cost of pursuing any insurance
providers.
“Made Available” means that the referenced item was provided in physical or
electronic medium to Purchaser prior to the date of this Agreement.
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, operations, results of
operations, prospects, condition (financial or otherwise) or assets of the
Spontania Business, (b) the value of the Spontania Assets or (c) the ability of
any Party to consummate the transactions contemplated hereby on a timely basis;
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition, or change, directly or indirectly, arising out of
or attributable to changes, conditions or effects that generally affect the
industries in which the Spontania Business operates, and not affecting the
Spontania Business in a disproportionate manner.
“Maximum Creditor Amount” means € 3,102,500
“Newco Employee” means each current Seller Employee that is engaged in the
Spontania Business and who becomes an employee of Newco at the completion of the
Spin-Off Transaction, as listed on Appendix B annexed hereto but subject to
being approved by Purchaser.
“Office Lease” means that certain lease for office space at Plaza España, nº 3,
Floor 7, Office B, Zaragoza, Spain, commencing on 1 May 2013, between GIMÉNEZ
LOMBAR Y CÍA, S.A. and the Seller.
“Open Source Code” means any software code that is distributed as “free
software” or “open source software” or is otherwise distributed publicly in
source code form under terms that permit modification and redistribution of such
software. Open Source Code includes software code

    

--------------------------------------------------------------------------------




that is licensed under the GNU General Public License, GNU Lesser General Public
License, Mozilla License, Common Public License, Apache License, BSD License,
Artistic License, or Sun Community Source License.
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
“Orion/Brandtalk Business” means the registered Intellectual Property, Source
Code, Software and assets of another enterprise carried on by Seller, not
included in the Spontania Assets or this Agreement.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Person” means an individual or an Entity.
“Personal Data” means a natural Person’s name, street address, telephone number,
e-mail address, photograph, social security number (or similar number), driver’s
license number, passport number, or customer or account number, or any other
piece of information or data that allows (whether or not in accordance with and
under the rules of any requirement of Law) the identification of a natural
person.
“Purchase Price” means the amount to be paid for the Shares, as set forth in
Section 2.3(a).
“Registered Spontania IP” means all Spontania IP that is subject to any
issuance, registration, application or other filing by, to or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.
“Representative” means, with respect to any Entity, any and all directors,
managers, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.
“Seller Employee” means each Person currently or previously employed by Seller.
“Shares” means the outstanding equity interests in Newco following the Spin-Off
Transaction.
“Source Code” means computer Software and code, in form other than object code
or machine readable form, including related programmer comments and annotations,
help text, data

    

--------------------------------------------------------------------------------




and data mining structure, instructions and procedural, object-oriented and
other code, which may be printed out or displayed in human readable form.
“Software” means computer programs (including firmware and other software
embedded in hardware devices and databases, compilations, tool sets, compilers,
higher level or “proprietary” languages), including any and all software
implementations of algorithms, models and methodologies, whether in Source Code
or object code, design documents, flow-charts, user manuals and training
materials relating thereto and any translations thereof.
“Spontania Assets” means the assets used in the Spontania Business to be
transferred by Seller to Newco in the Spin-Off Transaction, specifically
including only the following: (a) the Spontania IP; (b) all computers,
telecommunications equipment, equipment (including, without limitation, all
production equipment), hardware, Software used in the business, fixtures, dies,
stencils, machinery supplies, tools, spare parts, supplies, materials, product
lines, fixed assets, and other items of tangible personal property relating to,
or used in connection with, the Spontania Business, listed on Section 3.9 of the
Disclosure Schedule (“Equipment”); (c) all Spontania Domains and related
websites, all telephone numbers and all electronic mail addresses used in the
Spontania Business; (d) the Spontania Contracts; (e) all Permits for the
Spontania Business; (f) all rights to any Actions of any nature available to or
being pursued by Seller, whether arising by way of counterclaim or otherwise, in
connection with the Spontania Business; (g) all of Seller’s rights under
warranties, indemnities and all similar rights against third parties to the
extent related to any Spontania Assets; (h) originals of all books and records
(whether in electronic or other form) compiled or maintained by Seller related
to the Spontania Business, including, but not limited to, employee files, books
of account, ledgers and general, financial and accounting records, machinery and
equipment maintenance files, customer lists, customer purchasing histories,
price lists, distribution lists, supplier lists, bills of material, production
data, quality control records and procedures, customer complaints and inquiry
files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, internal financial statements,
marketing and promotional surveys, material and research and intellectual
property files relating to the Spontania IP and the Intellectual Property
Licenses (“Records”); and (i) all goodwill and the going concern value of the
Spontania Business.
“Spontania Contracts” means those currently effective Contracts to which Seller
is a party or by which Seller or any of the Spontania Assets is or may become
bound and which are related to the Spontania Business and are to be assigned to
Newco in the Spin-Off Process, including Intellectual Property Licenses,
customer orders, supplier orders, and other Contracts, as set forth or described
on Section 3.12 of the Disclosure Schedule.

    

--------------------------------------------------------------------------------




“Spontania Domains” means the domain names used in the Spontania Business, as
listed on Section 3.21 of the Disclosure Schedules, including all related URLs
and websites.
“Spontania IP” means the Spontania Software and all Technology and Intellectual
Property in which Seller has (or purports to have) an ownership interest and
that is used in or necessary for the conduct of the Spontania Business
(including, for clarity, any assets or business that are part of Webcall).
“Spontania Privacy Policy” means each external or internal, past or present
privacy policy of Seller for the Spontania Business, including any policy and/or
bilateral agreement between the Seller and a third party regarding the provision
of services in connection with the Spontania Business by or to the benefit of
Seller that involve the processing of Personal Data or User Data relating to:
(a) the privacy of users of the Spontania services or any Seller website;
(b) the collection, storage, disclosure, and transfer of any User Data or
Personal Data; and (c) any employee information.
“Spontania Software” means the Spontania Software and Webcall Software duly
filed for registration (including firmware and other software embedded in
hardware devices but excluding any non-customized shrink-wrap code not
incorporated into the Spontania Software) and all versions of such Software, or
other product or service that is currently being or at any time has been
developed, manufactured, supported, marketed, distributed, licensed, sold or
made available (as part of a service bureau, time-sharing, application service
or similar arrangement or otherwise) by Seller in the Spontania Business.
“Straddle Period” means any Tax period that includes (but does not end on) the
Closing Date.
“Taxes” means any tax (including any income tax, capital gains tax, value-added
tax, sales tax, payroll tax, excise tax, property tax, gift tax, or estate tax),
levy, assessment, tariff, duty (including any customs duty), deficiency, or
other fee, and any related charge or amount (including any fine, penalty,
interest, or addition to tax), imposed, assessed, or collected by or under the
authority of any Governmental Authority or payable pursuant to any tax-sharing
agreement or any other Contract relating to the sharing or payment of any such
tax, levy, assessment, tariff, duty, deficiency, or fee.
“Tax Return” means any return (including any information return), report,
statement, declaration, remittance, schedule, notice, form, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Authority in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Law
relating to any Tax.

    

--------------------------------------------------------------------------------




“Technology” shall mean sales methodologies and processes, training protocols
and similar methods and processes, algorithms, APIs, apparatus, circuit designs
and assemblies, gate arrays, net lists, test vectors, design rules, models,
databases, data collections, diagrams, formulae, marks, methods, network
configurations and architectures, processes, proprietary information, protocols,
schematics, specifications, Software, Software code (in any form, including
Source Code), subroutines, techniques, user interfaces, and other forms of
technology (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing, such as instruction manuals, laboratory
notebooks, prototypes, samples, studies and summaries).
“Transaction Documents” means this Agreement (and its Appendixes, Exhibits,
Annexes and Schedules), the public deed for the purchase or transfer of the
Shares, the Escrow Agreement, the Executive Agreements, and the other
agreements, instruments and documents required to be delivered at the Closing.
“User Data” means any Personal Data or information collected by or on behalf of
the Seller from users of the Spontania Software.
1.2    Additional Defined Terms. The following terms have the meaning assigned
to such terms in the Sections of the Agreement set forth below:
Term
Section
Acquisition Transaction
Recitals
Agreed Amount
2.2(b)(i)
Agreement
Introductory Paragraph
Balance Sheet
3.4
Balance Sheet Date
3.4
Benefit Plans
3.15(b)
Closing
2.6
Closing Date
2.6
Company Database
3.10(h)
Creditor Escrow
2.2(b)(ii)
Direct Creditor Payment
2.2(b)(i)
Escrow Fund
2.4(a)
Financial Statements
3.4
Fundamental Representations
8.1
Indemnification Period
8.1
Interim Operating Expense Amount
2.3(a)


    

--------------------------------------------------------------------------------




Term
Section
Leased Premises
3.8(b)
Material Customers
3.20(a)
Material Suppliers
3.20(b)
Newco
Recitals
Objecting Creditor
2.2(b)
Orion/Brandtalk Transaction
Recitals
Party or Parties
Introductory Paragraph
Pre-Closing Period
5.7
Proposal
2.2(b)(ii)
Public Deed
2.2(a)
Purchase Price
2.3(a)
Purchaser
Introductory Paragraph
Purchaser Indemnitees
8.2
Registry
Recitals
Release Amount
2.2(b)(iii)(A)
Seller
Introductory Paragraph
Spin-Off Applications
2.2(a)
Spin-Off Project
Recitals
Spin-Off Transactions
Recitals
Spontania Business
Recitals
Termination Right
2.2(b)(iii)(B)
Use
3.11(g)



1.3    Interpretation. For purposes of this Agreement: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive and is used in the inclusive
sense of “and/or”; (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole; (d) references to the plural
include the singular, and references to the singular include the plural; (e)
references to one gender include the other gender; and (f) if a word or phrase
is defined, then its other grammatical or derivative forms have a corresponding
meaning. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, Disclosure Schedules and Exhibits mean the Articles and
Sections of, and Disclosure Schedules and Exhibits attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (z) to a statute

    

--------------------------------------------------------------------------------




means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
ARTICLE II    
SALE AND PURCHASE OF SHARES; SPIN-OFF AND RELATED TRANSACTIONS
2.1    Sale and Purchase of Shares. At the Closing, Seller shall sell, assign,
transfer and deliver the Shares to the Purchaser and the Purchaser shall
purchase the Shares from the Seller, on the terms and conditions set forth in
this Agreement.
2.2    Spin-Off Transaction.
(a)    Promptly following execution of this Agreement, and in any case within 7
business days thereafter, Seller will deposit with the Registry the Spin-Off
Project. The Spin-Off Project shall provide that there are no Liabilities
related to the Spontania Business other than the Assumed Employee Liabilities,
that no Identified Creditor will become a creditor of Newco, and that after the
execution of the Spin-Off Transaction, (i) Newco will be organized as a new
entity; (ii) the Spontania Assets will be transferred to Newco, free and clear
of all Liabilities and Encumbrances except the Assumed Spontania Liabilities;
(iii) Newco will assume the Assumed Spontania Liabilities (and none others);
(iv) the Seller Employees identified by Purchaser and who accept employment with
Newco will no longer be Seller Employees but will be Newco Employees; and (v)
all of the Shares will be held by Seller.
(b)    After the presentation of the Spin-off Project to the Registrar, Seller
shall make such filings and notifications as appropriate under Spanish Law
related to the Spin-Off Transaction, including notification to creditors by
publication. In the event that, during such notification process, (i) any
Identified Creditor listed in the Spin-Off Project timely objects to the
Spin-Off Transaction because it determines it will be less secure following such
Spin-Off Transaction or (ii) any additional third party (or parties) who is not
listed in the Spin-Off Project or Public Deed or related process asserts it is a
creditor of Seller (each such creditor in (i) or (ii), an “Objecting Creditor”),
then the following shall apply:
(i)    Seller will have a period of thirty days following receipt of any notice
from an Objecting Creditor to work in good faith to resolve the dispute raised
by such Objecting Creditor and to obtain resolution of the Objecting Creditor’s
claim. If Seller and an Objecting Creditor agree upon an amount to settle the
Objecting Creditor’s claim (in each case, an “Agreed Amount”), then Seller shall
pay such Objecting Creditor the Agreed Amount directly or, if Seller

    

--------------------------------------------------------------------------------




notifies Purchaser that Seller does not have sufficient resources to pay such
amount, then Purchaser may elect to pay such Objecting Creditor the Agreed
Amount (in each case of payment by Purchaser, a “Direct Creditor Payment”),
which shall reduce the Purchase Price. All Direct Creditor Payments to be made
hereunder shall be paid at Closing, subject to the other terms and conditions of
this Agreement and subject to obtaining an appropriate release from such
Objecting Creditor. In the case of a Direct Creditor Payment, Seller shall
provide Purchaser with a full statement of facts of the nature of the dispute
between Seller and Objecting Creditor, including such information as necessary
to indicate how the parties to the dispute agreed upon the Agreed Amount, prior
to providing Purchaser with payment instructions and other necessary details for
Purchaser’s satisfaction.
(ii)    If Seller and an Objecting Creditor do not timely resolve the dispute
between such Objecting Creditor and Seller, Purchaser may elect to offer to
establish at Closing an escrow amount (a “Creditor Escrow”) for an amount
mutually agreed to between the Seller and the specific Objecting Creditor (which
will include an estimated amount of interest) in consideration of the Objecting
Creditor agreeing in writing (in form reasonably acceptable to Purchaser) to (a)
the Spin-Off Project and (b) the release of Newco from any claims. It shall be
Seller’s responsibility to first approach the Objecting Creditor with a proposal
(a “Proposal”) for resolution of such Objecting Creditor’s claims and, once such
Proposal is agreed upon in writing by Seller and the Objecting Creditor, as
contemplated above, to then approach Purchaser, which shall then decide whether
or not to make the election referenced in the first sentence hereof. Any amounts
paid into a Creditor Escrow pursuant to an agreed upon Proposal shall reduce the
Purchase Price. A separate Creditor Escrow will be established under the Escrow
Agreement (or otherwise as may be agreed) for each Objecting Creditor with
respect to which Purchaser elects to offer to establish such an escrow in
connection with each accepted Proposal.
(iii)    With respect to any Objecting Creditor whose claim is not resolved
pursuant to Section 2.2.(b)(i) or Section 2.2(b)(ii) (including any circumstance
where Purchaser, Seller or the Objecting Creditor refuses, for any reason, to
agree upon a Proposal or to allow a Creditor Escrow to be established, Purchaser
may elect one of the following options:
(A)    Purchaser may enter into an agreement with each such remaining Objecting
Creditor under which Purchaser will directly pay to each such Objecting Creditor
an amount (“Release Amount”) sufficient to obtain a release in favor of
Purchaser from each such Objecting Creditor and each such Objecting Creditor
will assign to Seller the Objecting Creditor’s claim against Seller. Purchaser
will then be able to pursue such claim against Seller directly and, if the
dispute is resolved prior to the termination of the Escrow Fund, Purchaser shall
be entitled to recover the established amount from the Escrow Fund.

    

--------------------------------------------------------------------------------




(B)    Purchaser may deem such lack of resolution to be a terminable event (a
“Termination Right”) and elect to terminate the Agreement in accordance with
Section 9.1(f).
(iv)    Purchaser will not make any Direct Creditor Payment or deposit any
amount into a Creditor Escrow unless it is satisfied, in its sole discretion,
that the objections of all Objecting Creditors have been resolved or are likely
to be resolved under the provisions of Section 2.2(b). If it appears to
Purchaser that the sum of the amounts to be paid (i) to Identified Creditors who
did not become Objecting Creditors; (ii) to Objecting Creditors as Direct
Creditor Payments; and (iii) into escrow as Creditor Escrows will exceed the
Maximum Creditor Amount, then Purchaser shall have the right to terminate this
Agreement in accordance with Section 9.1(e).
(v)    Seller shall provide Purchaser with satisfactory documentary evidence for
resolving claims of creditors that they claim to have resolved pursuant to this
Section 2.2.
(c)    Once the Spin-off Project has been registered and the period for
opposition of creditors has elapsed, the Seller will hold a shareholder meeting
within [3] days thereafter and pass into a public deed the decision to spin-off
the Spontania Business and present the same to the Zaragoza Registry providing
to the Purchaser a copy of the presentation voucher. In any case, the Purchaser
will have to verify the contents of the referred Public Deed before it is
granted.
(d)     If the Spin-Off Public Deed is not registered due to any type of defect,
Seller will inform the Purchaser within two days after Seller learns of the
inability to effect registration. Should the defect be of a technical or
immaterial nature, the Seller will be obliged to immediately amend the given
document in order to comply with the Registrar’s objection. If the defects
identified or created by the Registrar alter in any way the Spin-Off Transaction
or Acquisition Transaction referred to in this Agreement, or if the defects are
such that they are not capable of being cured, the Parties shall negotiate in
good faith in order to find a fair solution during a period of [20] days. If no
agreement is timely reached, the Purchaser shall have the right, but not the
obligation, to terminate the Agreement in accordance with Section 9.1(g).
(e)    Once the Spin-off Project has been registered and the period for
objection by creditors has elapsed, the Seller shall provide Purchaser, within
[3] days thereafter, with a statement regarding the status of each unpaid
creditor, whether an Objecting Creditor or not, including the details of any
disputed amount.
(f)    Seller shall provide Purchaser with such additional information as
Purchaser may request within [3] days of Purchaser’s request, including
information about Seller’s plans and recommendations to resolve claims made by
unpaid creditors. After receiving all requested information, Purchaser shall
prepare within [3] days a final statement of status of creditors

    

--------------------------------------------------------------------------------




identifying separately all Direct Creditor Payments, Creditor Escrows, creditors
to whom direct payments have been made by Seller, and unpaid creditors. Seller
will certify and accept said final statement of creditors and Purchaser will
make decisions on payment or termination only in the event that the sum of the
amounts to be paid to Identified Creditors who do not object, as Direct Creditor
Payments, and to be placed into escrow as a Creditor Escrow, will exceed the
Maximum Creditor Amount, within [5] days of Seller certifying said final
statement. Seller and Purchaser agree to establish more detailed procedures to
implement this subsection, as determined necessary.
(g)    Prior to the Closing, the Seller shall carry out all necessary steps to
file before the Spanish Data Protection Agency (SDPA) the necessary documents to
request that Newco is appointed as the Data Controller of all the registered
files in the SDPA’s Registry of which Seller is the current Data Controller. The
Seller shall provide the Purchaser with the said documents duly sealed by the
SDPA. Seller shall diligently prosecute such change, even following the Closing.
(h)     Prior to Closing, the Seller shall carry out all necessary steps to file
before the Spanish Intellectual Property registry (SIPR) the necessary documents
to request the transfer of all the rights of the Spontania Software (also
including, for the sake of clarity, the Webcall Software) to Newco. The Seller
shal provide the Purchaser with the said documents duly sealed by the SIPR.
Seller shall diligently prosecute such change, even following the Closing.
2.3    Purchase Price.
(a)    Subject to the other terms and conditions of this Article II, the
aggregate consideration payable by the Purchaser for the Shares shall be an
amount equal to (i) € 3.65 million; plus (ii) an amount (the “Interim Operating
Expense Amount”) equal to 80,000€ multiplied by the number of months between
December 31, 2013 and the Closing Date, with the last month to be expressed as a
fraction, the numerator of which is the number of days in such month prior to
and including the Closing Date and the denominator is the total number of days
in such month, provided that the Interim Operating Expense Amount shall be no
more than three months of such expenses; minus: (iii) the accrued and unpaid
payrolls of Newco Employees, and (iv) the amount of any revenue invoiced by
Seller with respect to the Spontania Business in the period after the date of
this Agreement through the Closing Date (the “Purchase Price”), which Purchase
Price is subject to further adjustment as contemplated by this Agreement. The
Purchase Price shall be paid by the Seller as set forth herein.
(b)    At the Closing, Purchaser shall pay to Seller the Closing Payment Amount,
less the aggregate amount of (i) any Identified Creditor Amounts that exist at
Closing, which shall be paid by Purchaser directly to the Identified Creditors
at Closing pursuant to the following subparagraph (c), (ii) the aggregate amount
of any Direct Creditor Payments pursuant to Section 2.2(b)(i) and (iii) the
amounts paid by Purchaser into Creditor Escrows established pursuant to

    

--------------------------------------------------------------------------------




Section 2.2(b)(ii), all such payments subject to obtaining an appropriate
release and/or agreement from each such creditor.
(c)    With respect to the Identified Creditors, the Seller will provide that
the same are present at the Closing Date together with a certificate of debt in
which each one of them states the exact amount due at such date. The Purchaser
will deduct from the Purchase Price said amounts and directly pay the same to
the Identified Creditors in exchange for a full release in form satisfactory to
Purchaser.
2.4    Escrow.
(a)    At Closing, Purchaser shall deposit an amount equal to the sum of the
Acquisition Escrow Amount and the amounts of any Creditor Escrow(s) to be
established pursuant to Section 2.2(b)(ii) (the “Escrow Fund”) with the Escrow
Agent and administered substantially in accordance with the provisions of the
Escrow Agreement, provided, however, the Parties understand that a Creditor
Escrow may be established through a different escrow agent if the Purchaser and
applicable Objecting Creditor so agree.
(b)    The Parties acknowledge and agree that the Acquisition Escrow Amount
shall be used for the purpose of securing the Seller’s indemnification
obligations pursuant to ARTICLE VIII. The Acquisition Escrow Amount and the
Creditor Escrows shall be administered in accordance substantially with the
provisions of the Escrow Agreement. Subject to applicable Law, the Escrow Fund
shall be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any Party and
shall be held and disbursed solely for the purposes and in accordance with the
respective terms of the Escrow Agreement or any other governing agreement.
2.5    Consents and Approval; Failure to Obtain Third Party Consents. To the
extent that Seller’s rights under any Spontania Asset may not be assigned to
Newco without the consent of another Person which has not been obtained, neither
this Agreement nor the Public Deed shall constitute an agreement to assign the
same if an attempted assignment would constitute a breach thereof or be
unlawful, and Seller, at its expense, shall use its reasonable best efforts to
obtain any such required Consent(s) as promptly as possible. If any such Consent
shall not be obtained or if any attempted assignment would be ineffective or
would impair Newco’s rights under the Spontania Asset in question so that Newco
would not in effect acquire the benefit of all such rights, Seller, to the
maximum extent permitted by law and the Spontania Asset, shall act after the
Closing (assuming Purchaser has waived the requirement that all Consents be
obtained before Closing or if such Consent requirement is identified after
Closing) as Newco’s and Purchaser’s agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by Law and the
Spontania Asset, with Newco and Purchaser in any other reasonable arrangement
designed to provide such benefits to Newco and Purchaser.

    

--------------------------------------------------------------------------------




2.6    Closing; Time and Place of Closing. The consummation of the Acquisition
Transaction contemplated by this Agreement (the “Closing”) shall take place at
Madrid before Mr. Ángel Almoguera Gómez a Madrid Public Notary and at which
meeting the various payments and deliveries contemplated by this Agreement to be
made by the parties will be made. Further, the Seller and the Purchaser will
sign the Share Purchase Deed in accordance with this Agreement. The Closing
shall take place no later than 5 business days after completion of the Spin-Off
Transaction and the satisfaction of all other covenants or conditions precedent
set forth herein (including the satisfaction of the conditions set forth in
ARTICLE VI and ARTICLE VII) (the “Closing Date”). All transactions occurring at
the Closing shall be deemed to take place simultaneously, and no transaction
shall be deemed to have been completed and no document or certificate shall be
deemed to have been delivered until all transactions are completed and all
documents delivered. Unless otherwise indicated, all documents and certificates
shall be dated on or as of the Closing Date.  
(a)    Seller Closing Deliveries. At the Closing Seller shall deliver to
Purchaser:
(i)    a true and correct copy of resolutions of Seller’s Board of Directors
approving the Spin-Off Transaction, this Agreement and the Transaction Documents
and the transactions contemplated hereby and thereby;
(ii)    a true and correct copy of resolutions of Seller’s shareholders
approving the Spin-Off Transaction, this Agreement and the Transaction Documents
and the transactions contemplated hereby and thereby, to the extent such is
required;
(iii)    a counterpart of the Escrow Agreement duly executed by Seller and by
the Escrow Agent;
(iv)    Proof that Newco is the holder of the Spontania Domains and of the
transferred trademarks included in the Spontania IP together with such documents
as necessary to transfer any Spontania IP (the “Intellectual Property
Assignments”);
(v)    duly executed counterpart signature page to the Executive Agreements;
(vi)    Sealed filing before the Spanish Data Protection Agency requesting the
modification of the name of the data processor of the files currently registered
in the Spanish Data Protection Agency Register, of which the Seller is the
current data processor. The sealed filing shall request the modification of the
name of the data processor from Seller to Newco;
(vii)    Non-Compete Agreement or Side Letter with respect to shareholders and
officers of Seller specified in Schedule 2.6.(a).(vii), in form acceptable to
the Parties;
(viii)    the Consents that are reasonably required by Purchaser;

    

--------------------------------------------------------------------------------




(ix)    an officers’ certificate to the effect that the representations and
warranties set forth in Article III are true and correct in all material
respects, except that as to (A) such representations and warranties as are
qualified by terms such as “material” and “Material Adverse Effect” and (B) the
Fundamental Representations, such certificate shall state that such
representations and warranties are true and correct in all respects;
(x)    executed documents for assumption of the Office Lease, subject to
obtaining any necessary Consent from landlord; and
(xi)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Purchaser, as may be
required to give effect to this Agreement.
(b)    Purchaser Closing Deliveries. At the Closing Purchaser shall deliver to
Seller:
(i)    the consideration referred to in Section 2.2;
(ii)    a counterpart of the Escrow Agreement duly executed by Purchaser;
(iii)    a counterpart of the Executive Agreements duly executed by the correct
party; and
(iv)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Purchaser as follows as of the date
of this Agreement and as of the Closing:
3.1    Organization and Qualification; Outstanding Shares.
(i)    Seller is a private limited company duly organized, validly existing and
in good standing under the Laws of Spain and has full corporate power and
authority to own, operate or lease the Spontania Assets owned or held by it, and
to carry on the Spontania Business as conducted prior to the completion of the
Spin-Off Transaction. Following the Spin-Off Transaction, Newco will be a
Sociedad Limitada duly organized, validly existing and in good standing under
the Laws of Spain and will have full corporate power and authority to own,
operate or lease the Spontania Assets, and to carry on the Spontania Business.

    

--------------------------------------------------------------------------------




(j)    Section 3.1(b) of the Disclosure Schedule sets forth each jurisdiction in
which Seller is licensed or qualified to do business, and Seller is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in each jurisdiction in which the ownership of the Spontania Assets
or the historical operation of the Spontania Business makes such licensing or
qualification necessary.
(k)    Except as set forth on Schedule 3.1(c), Seller does not own any shares of
capital stock or any other equity interest in or control any other Person and no
such Person has been engaged in the Spontania Business.
(l)    Seller has not granted to any Person any power of attorney in respect of
it or any of the Spontania Assets.
(m)    Except in connection with the Spin-Off Transaction, neither the Seller
nor any of its shareholders has ever approved, or commenced any proceeding or
made any election contemplating, the dissolution or liquidation of the Seller or
the winding up or cessation of its affairs or the Spontania Business.
(n)    Following the completion of the Spin-Off Transaction and as of the
Closing, (i) the Shares issued in the Spin-Off Transaction will be all of the
shares of Newco and will be held by Seller; (ii) all of the Shares will be duly
authorized, validly issued, and fully paid and nonassessable; and (iii) none of
the Shares are or will be subject to any repurchase option, forfeiture provision
or restriction on transfer (other than restrictions on transfer imposed by
applicable securities laws);
(o)    Following the completion of the Spin-Off Transaction and as of the
Closing, (i) there is and will be no outstanding subscription, option, call,
convertible note, warrant or right (whether or not currently exercisable) to
acquire any shares of capital stock of Newco or any derivative of any of the
foregoing; (ii) there is and will be no outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any shares
of capital stock of Newco or any derivative of any of the foregoing; (iii) there
is and will be no Contract under which Newco is or may become obligated to sell
or otherwise issue any shares of capital stock or any other securities,
including any promise or commitment to grant any securities of Newco to an
employee of or other service provider to Newco; or (iv) condition or
circumstance that may give rise to or provide a basis for the assertion of a
claim by any Person to the effect that such Person is entitled to acquire or
receive any shares of capital stock or other securities of Newco.
3.2    Authorization. Seller has full corporate power and authority to enter
into this Agreement and the other Transaction Documents to which Seller is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to

    

--------------------------------------------------------------------------------




which Seller is a party, the performance by Seller of its obligations hereunder
and thereunder and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement has been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Purchaser)
this Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms. When each other
Transaction Document to which Seller is or will be a party has been duly
executed and delivered by Seller (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Seller enforceable against it in accordance
with its terms.
3.3    Consents and Approvals; Authority Relative to this Agreement. The
execution, delivery and performance by Seller of this Agreement and the other
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the Charter Documents of Seller or Newco, as amended to date, or any other
governing organizational documents of Seller or Newco, including any
shareholders’ agreement; (b) conflict with or result in a violation or breach of
any provision of any Law or Governmental Authorization applicable to Seller,
Newco, the Spontania Business or the Spontania Assets; (c) except as set forth
in Section 3.3 of the Disclosure Schedule and in connection with obtaining the
approval of the Registry to the Spin-Off Transaction, require the Consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Spontania Contract or Permit to which Seller is a party or
by which Seller or the Spontania Business is bound or to which any of the
Spontania Assets are subject; or (d) result in the creation or imposition of any
Encumbrance on the Spontania Assets. Except as set forth on Section 3.3 of the
Disclosure Schedule and in connection with obtaining the approval of the
Registry to the Spin-Off Transaction, no Consent, approval, Permit, Governmental
Authorization, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller or Newco in connection with
the execution and delivery of this Agreement or any of the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby and the performance by Seller of its obligations thereunder.
3.4    Financial Statements; No Undisclosed Liabilities.
(a)    Seller has Made Available to Purchaser (i) the unaudited balance sheets
of Seller as of December 31, 2012, and the related profits and loss statements
(income statements), and cash flows for the years then ended (collectively all
such financial statements are referred to as the “Financial Statements”). Except
as set forth on Section 3.4(a) of the Disclosure Schedule, the Financial
Statements are true, correct and complete and fairly present, in all material
respects,

    

--------------------------------------------------------------------------------




the financial position and results of operation of the Spontania Business as of
the applicable dates and for the periods indicated. No information has come to
the attention of Seller since such respective dates that would indicate that
such financial statements are not true and correct in all material respects as
of the dates thereof. Seller has attained revenue of € 1 million in the nine
months ended September 30, 2013, and will attain revenue of € 1.5 million by
year-end 2013.
(b)    Except as set forth in the Financial Statements or Section 3.4(b) of the
Disclosure Schedule, Seller has no Liabilities. Except for the Assumed Spontania
Liabilities, Newco will have no Liabilities following the completion of the
Spin-Off Transaction or as of the Closing.
(c)    The Financial Statements are complete and accurate in all material
respects and present fairly the financial position of Seller as of the
respective dates thereof and the results of operations and cash flows of Seller,
including the results of operations of the Spontania Business, for the periods
covered thereby.
(d)    As of the Closing Date, Seller will provide an accurate and complete
breackdown and aging of all accounts payable, Contracts, obligations and
Liabilities of the Seller related to the Spontania Business and included in the
Spontania Assets.
(e)    The Identified Creditors, for an aggregate amount of € 2.032.409, are the
only third party creditors that currently hold any type of credit against the
Seller.
3.5    Absence of Certain Effects or Changes. Except as set forth in Section 3.5
of the Disclosure Schedule, since December 31, 2012, there has not been any (a)
event, occurrence or development that has had, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; (b) change
in any method of accounting or accounting practice for Seller or the Spontania
Business; (c) damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting Seller or any of the Spontania Assets; (d)
change in cash management practices and policies, practices and procedures with
respect to collection of accounts receivable, establishment of reserves for
uncollectible accounts receivable, accrual of accounts receivable, inventory
control, prepayment of expenses, payment of accounts payable, accrual of other
expenses, deferral of revenue and acceptance of customer deposits; (e) entry
into any Spontania Contract other than in the Ordinary Course of Business; (f)
acceleration, termination, modification to or cancellation of any Spontania
Contract or Permit; (g) incurrence, assumption or guarantee of any indebtedness
for borrowed money in connection with the Spontania Business except unsecured
current obligations and Liabilities incurred in the Ordinary Course of Business;
(h) transfer, assignment, sale or other disposition of any of the Spontania
Assets; (i) transfer, assignment or grant of any license or sublicense of any
rights under or with respect to any Spontania IP or Intellectual Property
Licenses; (j) capital expenditures which would constitute an Assumed Spontania
Liability; (k) imposition of any Encumbrance upon any of the Spontania Assets;
(l) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy

    

--------------------------------------------------------------------------------




under any provisions of bankruptcy or reorganization Law (except for the Public
Deed with the Registry respecting the Spin-Off Transaction) or consent to the
filing of any bankruptcy petition against it under any similar Law; (m) the
Seller has not commenced or settled any legal proceedings or other Action; or
(n) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
3.6    Inventories. The Seller has no inventories of products for sale.
3.7    Title to, Sufficiency and Condition of Assets. Seller has good and valid
title to, and is the lawful owner of, all of the Spontania Assets. Upon
assignment to Newco in connection with the Spin-Off Transaction, Seller will
thereby transfer to Newco good and marketable title to the Spontania Assets,
subject to no Encumbrances. The Spontania Assets are sufficient for the
continued conduct of the Spontania Business after the Closing in substantially
the same manner as conducted prior to the Closing and, except as set forth in
Section 3.7 of the Disclosure Schedule, constitute all of the assets, properties
and rights currently used by Seller or reasonably necessary in the conduct of
the Spontania Business.
3.8    Real Property.
(a)    Seller does not own and has never owned any real property, nor does it
hold any option to acquire any real property.
(b)    The Seller leases office space (the “Leased Premises”) pursuant to the
Office Lease, which lease is included in the Spontania Assets. The Leased
Premises is the only real property leased by Seller. With respect to the Office
Lease, (i) such lease is valid, binding, enforceable and in full force and
effect, and Seller enjoys peaceful and undisturbed possession of the Leased
Premises; (ii) Seller is not in breach or default under such lease, and no event
has occurred or circumstance exists which, with the delivery of notice, passage
of time or both, would constitute such a breach or default, and Seller has
timely paid all rent or other amounts due and payable under such lease; (iii)
Seller has not received nor given any notice of any default or event that with
notice or lapse of time, or both, would constitute a default by Seller under the
lease and, to the Knowledge of Seller, no other party is in default thereof, and
no party to the lease has exercised any termination rights with respect thereto;
(iv) Seller has not subleased, assigned or otherwise granted to any Person the
right to use or occupy any Leased Premises or any portion thereof; and (v)
Seller has not pledged, mortgaged or otherwise granted an Encumbrance on its
leasehold interest in the Leased Premises.
3.9    Equipment and Tangible Assets. Section 3.9 of the Disclosure Schedule is
a true, correct and complete list of all Equipment included in the Spontania
Assets and having an individual book value in excess of € 2,000. Seller has made
available to Purchaser true, correct and complete copies of any and all
Equipment leases. Except as set forth in Section 3.9 of the Disclosure Schedule,
all of the Equipment and other tangible assets included in the Spontania Assets
are in good operating

    

--------------------------------------------------------------------------------




condition and repair (with the exception of normal wear and tear) for the
purposes of the Spontania Business as currently operated and none of them is in
need of maintenance or repairs other than routine maintenance and repairs.
3.10    Intellectual Property.
(a)    Section 3.10(a) of the Disclosure Schedule is a true, correct and
complete list of all (i) Spontania IP that is not registered but that is
material to the operation of the Spontania Business and (ii) Registered
Spontania IP that is included in the Spontania Assets. With respect to the
Registered Spontania IP, including such registrations that may have lapsed, the
schedule includes (i) the name of the applicant/registrant, inventor/author, if
applicable, and current owner; (ii) the jurisdiction in which such item of
Registered Spontania IP has been registered or filed; (iii) the applicable
registration or serial number; (iv) the filing date, and
issuance/registration/grant date; and (v) a brief description of the prosecution
status thereof. All required filings and fees related to the Registered
Spontania IP have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Spontania IP registrations are
otherwise in good standing and enforceable. Seller has made Available to
Purchaser a true, correct and complete copy of the file histories, documents,
certificates, office actions, correspondence and other materials related to all
Registered Spontania IP. Seller has no Knowledge of any information, materials,
facts or circumstances what would render any Spontania IP that is Registered
Spontania IP invalid or unenforceable or would materially and adversely affect
any pending application for such Registered Spontania IP.
(b)    Seller owns all right, title and interest in and to the Spontania IP,
free and clear of Encumbrances (other than nonexclusive licenses to customers in
the Ordinary Course of Business), and none of the Spontania IP has been subject
to any Encumbrances except where a release has been properly filed. Without
limiting the generality of the foregoing, except as set forth on Section 3.10(b)
of the Disclosure Schedule, Seller has entered into binding, written agreements
with every current and former Seller Employee, and with every current and former
consultant and independent contractor, whereby such Seller Employees,
consultants and independent contractors (i) assign to Seller any ownership
interest and right they may have in any Spontania IP; and (ii) acknowledge
Seller’s exclusive ownership of all Spontania IP. Seller has Made Available to
Purchaser true, correct and complete copies of all such agreements. Seller is in
full compliance with all legal requirements applicable to the Spontania IP and
Seller’s ownership and use thereof.
(c)    Section 3.10(c) of the Disclosure Schedule sets forth a true, correct and
complete list of all inbound Intellectual Property Licenses excluding licensees
for non-customized shrink-wrap code with a cost of less than € 3,500. Seller has
Made Available to Purchaser true, correct and complete copies of all such
Intellectual Property Licenses. All such Intellectual Property Licenses are
valid, binding and enforceable between Seller and the other parties thereto, and
Seller

    

--------------------------------------------------------------------------------




and such other parties are in full compliance with the terms and conditions of
such Intellectual Property Licenses.
(d)    The Spontania IP and Intellectual Property Licenses as currently or
formerly owned, licensed or used by Seller or proposed to be used by Seller, and
the conduct of the Spontania Business as currently and formerly conducted by
Seller and proposed to be conducted by Purchaser have not, do not and will not
infringe, violate or misappropriate the Intellectual Property of any Person.
Seller has not received any communication, and no Action has been instituted,
settled or, to Seller’s Knowledge, threatened, that alleges any such
infringement, violation or misappropriation, and none of the Spontania IP are
subject to any outstanding Governmental Authorization.
(e)    Section 3.10(e) of the Disclosure Schedule is a true, correct and
complete list of all Contracts, licenses, sublicenses and other agreements
pursuant to which Seller grants rights or authority to any Person with respect
to any Spontania IP or Intellectual Property Licenses. Seller has Made Available
to Purchaser true, correct and complete copies of all such agreements. All such
agreements are valid, binding and enforceable between Seller and the other
parties thereto, and Seller and such other parties are in full compliance with
the terms and conditions of such agreements. No Person has infringed, violated
or misappropriated, or is infringing, violating or misappropriating, any
Spontania IP.
(f)    There is no pending or, to Seller’s Knowledge, threatened Action
challenging the registrability of any Spontania IP. Seller has no notice of any,
or Knowledge of any basis for any, claim that the Spontania Business infringes,
misappropriates, or violates any Intellectual Property or any such rights of any
other Person. The Seller has no Knowledge of any basis for a claim that any
Spontania IP is invalid or unenforceable.
(g)    Seller has the sole and exclusive right to bring Actions for
infringement, misappropriation, dilution, violation or unauthorized use of the
Spontania IP and, to Seller’s Knowledge, there is no basis for any such action.
The Seller is not bound by, and no Spontania IP is subject to, any Contract
containing any covenant or other provision that in any way limits or restricts
the ability of Seller to use, exploit, license, transfer, assert or enforce any
Spontania IP anywhere in the world.
(h)    Except as set forth on Section 3.10(h) of the Disclosure Schedule, no
funding, facilities or personnel of any Governmental Authority or college,
university or other educational institution were used, directly or indirectly,
to develop or create, in whole or in part, any Spontania IP.
(i)    Seller has taken all reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all proprietary information
pertaining to the Seller.

    

--------------------------------------------------------------------------------




(j)    Section 3.10(j) of the Disclosure Schedule contains a complete and
accurate list and summary of all royalties, fees, commissions and other amounts
payable by the Seller to any other Person for the use or exploitation of any
Spontania IP incorporated into or used in the development, testing,
distribution, provision, maintenance or support of, any product offering by
Seller.
(k)    Neither the execution, delivery or performance of this Agreement or any
other Transaction Documents nor the consummation of any of the transactions
contemplated hereby or thereby will, with or without notice or lapse of time,
result in, or give any other Person the right or option to cause or declare:
(i) a loss of, or Encumbrance on, any Spontania IP or any other Technology or
Intellectual Property incorporated into or used in the development, testing,
distribution, provision, maintenance or support of the Spontania Software;
(ii) a breach of or default under any Spontania Contract; (iii) a payment or
increased royalty or an obligation to offer any discount or be bound by any
“most favored pricing” terms under any Spontania Contract; (iv) the release,
disclosure or delivery of any Spontania IP by or to any escrow agent or other
Person; (v) any right of termination or cancellation under any Spontania
Contract; or (vi) the grant, assignment or transfer to any other Person of any
license or other right or interest in, under, or with respect to, either any of
the Spontania IP or any other Technology or the Intellectual Property of
Purchaser. Following the Closing, all Spontania IP will be fully transferable,
alienable or licensable by Purchaser without restriction and without payment of
any kind to any third party.
(l)    The Seller has delivered to the Purchaser a complete and accurate copy of
each standard form of Contract used by the Seller at any time, including each
standard form of: (i) end user license agreement; (ii) software license,
software-as-a-service (SaaS) or cloud-based services agreement, (iii)
development agreement; (iv) employee agreement containing any assignment or
license of Technology or Intellectual Property Rights or any confidentiality
provision; (v) maintenance agreement; (vi) consulting or independent contractor
agreement containing any assignment or license of Technology or Intellectual
Property Rights or any confidentiality provision; or (vii) confidentiality or
nondisclosure agreement
3.11    Spontania Software.
(a)    The Spontania Software is the only product offering of the Spontania
Business that will be transferred to Newco in the Spin-Off Transaction. The
Spontania Software does not include any Intellectual Property that is part of or
included in any other software or product of Seller, including any such
Intellectual Property in the Orion/Brandtalk Business. Except as set forth on
Section 3.11(a) of the Disclosure Schedule, the Spontania Software was either
(i) developed by employees of Seller within the scope of their employment
thereby or (ii) developed by independent contractors who have assigned all of
their right, title and interest therein to Seller pursuant to written
agreements. Except as set forth in Section 3.11(a) of the Disclosure Schedule,
none of the Spontania Software contains any code, documentation or other
materials or development

    

--------------------------------------------------------------------------------




environments that embody Intellectual Property of any Person other than Seller.
Section 3.11(a) of the Disclosure Schedule is a true, correct and complete copy
of the most recent “bug list” with respect to the Spontania.
(b)    Section 3.11(b) of the Disclosure Schedule is a true, correct and
complete list of and description of all Software, other than the Spontania
Software, licensed to or used by Seller and with respect to each such item of
Software the number or type of installations thereof and nature and physical
location of proofs of purchase of the related license thereof to the extent the
Software is not Spontania Software.
(c)    The Source Code for all Spontania Software has been documented in a
professional manner that is sufficient to independently enable a programmer of
reasonable skill and competence to understand, analyze, and interpret program
logic, correct errors and improve, enhance, modify and support the Spontania
Software. No Source Code for any Spontania Software has been delivered, licensed
or made available to any escrow agent or other Person who is not, as of the date
of this Agreement, an employee of Seller. Seller does not have any duty or
obligation (whether present, contingent or otherwise) to deliver, license or
make available the Source Code for any Spontania Software to any escrow agent or
other Person. No event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or could reasonably be
expected to, result in the delivery, license or disclosure of the Source Code
for any Spontania Software to any other Person. No Source Code for any Software
retained in the Orion/Brandtalk Business is included in any Source Code for the
Spontania Software.
(d)    Section 3.11(d) of the Disclosure Schedule is a true, correct and
complete list and description of: (i) each item of Open Source Code that is
contained in, distributed with, or used in the development of the Spontania
Software or from which any part of any Spontania Software is derived; (ii) the
applicable license terms for each such item of Open Source Code and (iii) the
product and services to which each such item of Open Source Code relates. Except
as set forth in Section 3.11(d) of the Disclosure Schedule, no Spontania
Software contains, is derived from, is distributed with, or is being or was
developed using Open Source Code that is licensed under any terms that (i)
impose or could impose a requirement or condition that any Seller Owned Software
or part thereof: (A) be disclosed or distributed in source code form; (B) be
licensed for the purpose of making modifications or derivative works or (C) be
redistributable at no charge or (ii) otherwise impose or could impose any other
limitation, restriction, or condition on the right or ability of Seller to use
or distribute such Spontania Software.
(e)    Except as listed on Section 3.11(e) of the Disclosure Schedule, none of
the Spontania Software (a) contains any bug, defect, or error (including any
bug, defect, or error relating to or resulting from the display, manipulation,
processing, storage, transmission, or use of any data) that materially and
adversely affects the use, functionality, or performance of such Spontania
Software or any product or system containing or used in conjunction with such
Spontania Software;

    

--------------------------------------------------------------------------------




or (b) fails to comply with any applicable warranty or other contractual
commitment relating to the use, functionality, or performance of such Spontania
Software or any product or system containing or used in conjunction with such
Spontania Software. The Seller has provided to the Purchaser a complete and
accurate list of all known bugs, defects, and errors in each version of the
Spontania Software.
(f)    To the Knowledge of Seller, none of the Spontania Software contains any
“back door,” “drop dead device,” “time bomb,” “Trojan horse,” “virus,” or “worm”
(as such terms are commonly understood in the software industry) or any other
code designed or intended to have, or capable of performing, any of the
following functions: (i) disrupting, disabling, harming or otherwise impeding in
any manner the operation of, or providing unauthorized access to, a computer
system or network or other device on which such code is stored or installed; or
(ii) damaging or destroying any data or file without the user’s consent.
(g)    Section 3.11(g) of the Disclosure Schedule contains each Spontania
Privacy Policy and identifies, with respect to each Spontania Privacy Policy:
(i) the period of time during which such privacy policy was or has been in
effect; (ii) whether the terms of a later Spontania Privacy Policy apply to the
data or information collected under such privacy policy; and (iii) if
applicable, the mechanism (such as opt-in, opt-out or notice only) used to apply
a later Spontania Privacy Policy to data or information previously collected
under such privacy policy. The Seller has complied at all times and in all
material respects with all of the Spontania Privacy Policies, any third-party
privacy policies applicable to the Seller, and with all applicable legal
requirements pertaining to privacy, data security, User Data or Personal Data.
The Seller has had at all times the right to receive, collect, retain, disclose,
store, transfer, dispose or otherwise use (collectively, “Use”) the User Data
and Personal Data received by the Seller, and the Seller at all times has
required all applicable Persons to obtain the right for the Seller to Use the
User Data in accordance with the most current Spontania Privacy Policy. Neither
the execution, delivery or performance of this Agreement or any of the other
agreements referred to in this Agreement nor the consummation of any of the
transactions contemplated by this Agreement or any such other agreements, nor
the Purchaser’s possession or Use of the User Data, Personal Data or any data or
information in the Seller’s databases, will result in any violation of any
Spontania Privacy Policy or any legal requirement pertaining to privacy, data
security, User Data or Personal Data. No claim is pending or has been since
inception been threatened against the Seller alleging a violation of any
Person’s rights under any Spontania Privacy Policy or otherwise pertaining to
privacy, data security, User Data or Personal Data.
(h)    Section 3.11(h) of the Disclosure Schedule identifies and describes each
distinct electronic or other database containing (in whole or in part) Personal
Data and User Data maintained by or for the Seller at any time (the “Company
Databases”), the types of Personal Data and User Data in each such database, the
means by which the Personal Data was collected, the

    

--------------------------------------------------------------------------------




security policies that have been adopted and maintained with respect to each
such database, and the reports, audits, investigations, administrative
proceedings in regard to violations of legal requirements pertaining to privacy,
data security, User Data or Personal Data, as well as a list of incidents of
data security breaches falling under and/or as to be reported in accordance with
legal requirements. No breach or violation of any such security policy has
occurred or is threatened, and there has been no unauthorized or illegal Use,
modification or disclosure of or access to any of the data or information in any
of the Company Databases or any other Personal Data or User Data collected by
the Seller. The Seller has at all times taken the steps reasonably necessary
(including without limitation implementing and monitoring compliance with
adequate measures with respect to technical and physical security) to ensure
that all Personal Data, User Data and Company Databases are protected against
loss and against unauthorized or illegal Use, modification, disclosure or
access.
3.12    Contracts.
(a)    Section 3.12(a) of the Disclosure Schedule is a true, correct and
complete list of all Spontania Contracts.
(b)    Seller has Made Available to Purchaser a true, correct and complete copy
of each Spontania Contract.
(c)    Each Spontania Contract is valid and binding on Seller in accordance with
its terms and is in full force and effect and, following the Spin-Off
Transaction, will be binding on Newco in accordance with its terms. No Person
has guaranteed Seller’s or Newco’s performance under any Spontania Contract.
Neither Seller nor, to Seller’s Knowledge, any other party thereto is in breach
of or default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Spontania
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Spontania Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Seller is not currently renegotiating or paying liquidated damages in lieu of
performance under any of the Spontania Contracts. There are no material disputes
pending or threatened under any Spontania Contract.
3.13    Permits. Section 3.13 of the Disclosure Schedule is a true, correct and
complete list of all Permits, including their dates of expiration, that are used
by Seller in the Spontania Business. All such Permits are included in the
Spontania Assets, are transferable without Consent or additional consideration,
and will be transferred to Newco in the Spin-Off Transaction. All fees and
charges with respect to the Permits so listed have been paid in full and such
are in full force and effect. Seller has not received any notice that any such
Permit will be revoked or canceled and Seller has no Knowledge of any basis
under which any such Permit may be revoked or cancelled. Except for

    

--------------------------------------------------------------------------------




the Permits listed on Section 3.13 of the Disclosure Schedule there are no
Permits that are necessary to entitle Seller, or Newco following the Spin-Off
Transaction, to own or lease, operate and use the Spontania Assets or are
otherwise necessary for the lawful continued operation of the Spontania
Business.
3.14    Insurance. Section 3.14 of the Disclosure Schedule is a true, correct
and complete list of all policies of fire, liability, workers’ compensation and
other forms of insurance owned or held by Seller and all claims made or notices
given by Seller thereunder since January 1, 2012. Seller has Made Available to
Purchaser true, correct and complete copies of all such policies. Seller has
complied with each of such policies and all policies set forth in Section 3.14
of the Disclosure Schedule are in full force and effect. Such policies are of
the type and in the amounts customarily carried by Persons conducting a business
similar to the Spontania Business and are sufficient for compliance with all
applicable Laws and Contracts.
3.15    Employee Benefit Plans and Employment Agreements.
(a)    Section 3.15(a) of the Disclosure Schedule, lists each employee benefit
plan, retirement, savings, thrift, deferred compensation, performance, incentive
compensation, stock ownership, stock purchase, stock option, unemployment
compensation, vacation or holiday pay, severance pay, bonus, hospitalization or
other medical, disability, life or other insurance, fringe benefit arrangement
or other welfare, retiree welfare or benefit plan, policy, trust, understanding
or arrangement of any kind, whether written or oral which covers any current or
former employee, contractor or consultant of Seller.
(b)    A true, correct and complete copy of each of the plans, arrangements and
agreements listed in Section 3.15(a) of the Disclosure Schedule (collectively,
the “Benefit Plans”), each as in effect on the date hereof, has been Made
Available to Purchaser. There are no loans or advances by Seller to any of the
Employees.
(c)    All Benefit Plans comply, and have been administered in compliance, in
all material respects, with all Laws applicable thereto, and there has been no
notice issued by any Governmental Authority questioning or challenging such
compliance, and there are no actions, suits or claims (other than routine claims
for benefits) pending or, to Seller’s Knowledge, threatened, involving any such
Benefit Plan or the assets of any such Benefit Plan.


3.16    Employment and Labor Matters.
(a)    Section 3.16(a) of the Disclosure Schedule is a true, correct and
complete list of all Persons who are employees, consultants, or contractors of
the Spontania Business as of the date hereof, and sets forth for each such
individual the following: (i) name; (ii) title or position

    

--------------------------------------------------------------------------------




(including whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe and social benefits provided to each such
individual as of the date hereof. As of the date hereof, all compensation,
commissions, bonuses, and social or fringe benefits payable to Employees,
consultants, or contractors of the Spontania Business for services performed on
or prior to the date hereof have been paid in full and there are no outstanding
agreements, understandings or commitments of Seller with respect to any
commissions, bonuses or increases in compensation. Seller is not a party to, or
bound by, any collective bargaining or other Contract with a labor organization
representing any of its employees, and there are no labor organizations
representing, purporting to represent or, to Seller’s Knowledge, attempting to
represent any employee. There has never been, nor has there been any threat of,
any strike, slowdown, work stoppage, lockout, concerted refusal to work overtime
or other similar labor activity or dispute affecting Seller or any of its
employees.
(b)    Seller is and has been in compliance with all applicable Laws pertaining
to employment and employment practices to the extent they relate to the Seller
Employees, including all Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation, reasonable accommodation, disability rights or benefits,
immigration, wages, hours, overtime compensation, child labor, health and
safety, workers’ compensation, leaves of absence and unemployment insurance. All
individuals characterized and treated by Seller as consultants or contractors of
the Spontania Business are properly treated as independent contractors under all
applicable Laws. There are no Actions against Seller pending, or to the Seller’s
Knowledge, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former Employee, consultant or independent contractor of the Spontania Business,
including, without limitation, any claim relating to unfair labor practices,
employment discrimination, harassment, retaliation, equal pay or any other
employment related matter arising under applicable Laws.
(c)    To Seller’s Knowledge, no Seller Employee, officer, independent
contractor, director, management or Affiliate of Seller has any direct or
indirect interests in the business of Seller’s competitors.
(d)    There is no labor dispute pending or, to Seller’s Knowledge, threatened,
against Sellers.
(e)    None of the Seller Employees that will remain employed by Seller or that
are not listed on Appendix B will have any claim or right to be included as a
Newco Employee. Therefore, Seller agrees to compensate Newco for any damage
caused or Liability or Loss suffered as a consequence of any judicial decision
or out of court agreement as a consequence of which Newco may be obliged to pay
salaries, social security costs, dismissal costs or any other quantity to, or
caused by, any of Dialcom’s remaining Seller Employee.

    

--------------------------------------------------------------------------------




3.17    Taxes.
(a)    Except as set forth in section 3.17 of Disclosure Schedule, all Tax
Returns required to be filed by Seller for any pre-Closing Tax period have been,
or will be, timely filed. Such Tax Returns are, or will be, true, complete and
correct in all respects. All Taxes due and owing by Seller and its shareholders
(whether or not shown on any Tax Return) have been, or will be, timely paid. All
deficiencies asserted, or assessments made, against Seller or its shareholders
as a result of any examinations by any taxing authority have been fully paid.
(b)    There is no Action pending or proposed or threatened with respect to
Taxes and, to Seller’s Knowledge, no basis exists therefor.
(c)    All Taxes which Seller is required by Law to withhold or collect,
including sales and use Taxes, and amounts required to be withheld for Taxes of
employees and other withholding taxes, have been duly withheld or collected and,
to the extent required, have been paid over to the proper Governmental
Authorities or are held in separate bank accounts for such purpose. Seller has
complied with all information reporting and backup withholding requirements.
(d)    There are no Tax liens (other than liens for Taxes not yet due and
payable) upon the Spontania Assets.
(e)    Seller has not granted or been requested to grant any waiver of any
statutes of limitations applicable to any claims for Taxes.
(f)    No transaction contemplated by this Agreement is subject to withholding
and no sales Taxes, use Taxes, real estate transfer Taxes or other similar Taxes
will be imposed on the transfer of the Spontania Assets or the assumption of the
Assumed Liabilities pursuant to this Agreement.
3.18    Compliance with Laws. Seller has complied and is in compliance with all
Laws applicable to or binding on it, the operation of the Spontania Business or
the ownership and use of the Spontania Assets (including any labor,
environmental, occupational health, zoning or other law, regulation or
ordinance). Seller has not received written notice from any Governmental
Authority claiming any violation by Seller of any Law.
3.19    Litigation; Governmental Authorizations. Except as set forth on Section
3.19 of the Disclosure Schedule there are no Actions pending or, to Seller’s
Knowledge, threatened, against or by Seller or any of its officers, directors,
employees, consultant, contractors or shareholders in their capacity as such (a)
relating to or affecting the Spontania Business, the Spontania Assets or the
Assumed Liabilities or (b) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action. There are no outstanding Governmental

    

--------------------------------------------------------------------------------




Authorizations and no unsatisfied judgments, penalties or awards against,
relating to or affecting the Spontania Business.
3.20    Customers and Suppliers.
(a)    Section 3.20(a) of the Disclosure Schedule sets forth with respect to the
Spontania Business (i) each customer who has paid aggregate consideration to
Seller for goods or services rendered in an amount greater than or equal to €
3,500 for each of the two most recent fiscal years (collectively, the “Material
Customers”); and (ii) the amount of consideration paid by each Material Customer
during such periods. Seller has not received any notice, and has no reason to
believe, that any of the Material Customers has ceased, or intends to cease
after the Closing, to use the goods or services of the Spontania Business or to
otherwise terminate or materially reduce its relationship with the Spontania
Business.
(b)    Section 3.20(b) of the Disclosure Schedule sets forth with respect to the
Spontania Business (i) each supplier to whom Seller has paid consideration for
goods or services rendered in an amount greater than or equal to € 3,500 for
each of the [two] most recent fiscal years (collectively, the “Material
Suppliers”); and (ii) the amount of purchases from each Material Supplier during
such periods. Seller has not received any notice, and has no reason to believe,
that any of the Material Suppliers has ceased, or intends to cease, to supply
goods or services to the Spontania Business or to otherwise terminate or
materially reduce its relationship with the Spontania Business.
3.21    Domain Names.
(a)    Section 3.21(a) of the Disclosure Schedule is a true, correct and
complete list of all Spontania Domains (by name, owner, Gtld or ccTLD, registrar
and expiration date), whether owned exclusively, jointly with another Person or
otherwise, together with user name, password and “whois” information for such
domain name necessary to effect a revision of and to each registration record.
Seller owns the entire right, title and interest to all Spontania Domains free
and clear of all Encumbrances other than liens for current Taxes not yet due.
Each Spontania Domain is validly and properly registered to Seller and reflects
“whois” information that is accurate, correct and up-to-date and was validly and
legally obtained, including in compliance with the procedures or policies of,
and were registered without fraud on or misrepresentation to, ICANN or any other
applicable domain name registry or registrar and without infringement or
misappropriation of the Intellectual Property of any Person. All Spontania
Domains will be transferred to Newco in connection with the Spin-Off
Transaction.
(b)    There have been no challenges to the ownership or use by Seller of any
Spontania Domains used, owned or purported to be owned by it and to the
Knowledge of Seller there are no facts which would constitute a basis for such a
challenge.

    

--------------------------------------------------------------------------------




(c)    Section 3.21(c) of the Disclosure Schedule is a true, correct and
complete list of each Contract between Seller and any domain name registry or
registrar and the amount of deposits that are held at each domain registry and
registrar as prepayment for future domain name registrations and the name of
each such registry and registrar.
3.22    Product Quality. The Spontania Software performs on a consistent basis,
in all respects, the functions described in the marketing materials, the agreed
specifications and end-user documentation and customer agreements, subject only
to routine bugs and errors that can be corrected promptly by Seller in the
course of providing customer support without further liability to Seller. All
development services, support services, training services, upgrade services and
other services that have been performed by Seller were performed properly and in
all respects in full conformity with the applicable Laws and Contracts. Except
as set forth on Section 3.22 of the Disclosure Schedule, excluding complaints in
the Ordinary Course of Business regarding nonmaterial product or service issues,
other than any of which have a common root cause and in the aggregate are
material, since January 1, 2012, no Person has asserted or threatened to assert
any claim against Seller under or based upon any warranty.
3.23    Certain Business Practices.
(a)    Neither Seller nor any director, officer, agent, employee, contractor or
consultant of Seller, or any other Person associated with or acting for or on
behalf of Seller, has directly or indirectly: (i) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services: (A) to obtain favorable treatment or an improper advantage in securing
business; (B) to pay for favorable treatment for business secured or (C) to
obtain special concessions or for special concessions already obtained, for or
in respect of Seller or any Affiliate of Seller or (ii) established or
maintained any fund or asset that has not been recorded in the books and records
of Seller.
(b)    Seller has (i) not exported or transmitted Software or other material or
items, including technological data, in connection with the Spontania Business
to any country, or made available to any Person, with respect to which such
export, transmission or availability is restricted by any Law, without first
having obtained all legally required authorizations and (ii) maintained all
records to the extent required by any Law.
3.24    Brokers. Except as set forth in Section 3.24 of the Disclosure Schedule,
no agent, broker, finder, investment banker, financial advisor or other Person
retained or engaged by Seller or any of its Affiliates or any Person acting on
its behalf is or will be entitled to any brokers’ or finders’ fee or any other
commission or similar fee in respect of any of the transactions contemplated by
this Agreement.

    

--------------------------------------------------------------------------------




3.25    Environmental Matters. Seller is in compliance with all applicable
Environmental, Health, and Safety Requirements. Seller has not received any
written notice (or, to the Knowledge of Seller, other communication), whether
from a Governmental Authority, citizens group, Employee or otherwise, that
alleges that Seller is not in compliance with any Environmental, Health, and
Safety Requirements and there are no circumstances that may prevent or interfere
with Seller’s compliance with any Environmental, Health, and Safety Requirements
in the future. To the Knowledge of Seller, no current or prior owner of any
property leased or controlled by Seller has received any written notice (or, to
the Knowledge of Seller, other communication), whether from a Governmental
Authority, citizens group, Employee or otherwise, that alleges that such current
or prior owner or Seller is not in compliance with any Environmental, Health,
and Safety Requirements.
3.26    Government Grant Programs. Except as set forth on Section 3.26 of the
Disclosure Schedule, Seller has no Liability due to any pending or outstanding
grants, tax benefits, incentives and/or subsidies from the Government of Spain
or any agency thereof related.
3.27    No US Operations. Except as set forth on Section 3.27 of the Disclosure
Schedule, Seller does not conduct and has not conducted operations in, has no
employees or contractors in, and does not receive and has not received any
income from any source located within the United States of America.
3.28    Disclosure. No representation or warranty of Seller in this Agreement,
no statement in the Disclosure Schedule and no document delivered pursuant
hereto by Seller contains any untrue statement or omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading. Except for those matters
disclosed in this Agreement and the Disclosure Schedule, there are no facts not
disclosed in this Agreement or the Disclosure Schedule which, if learned by
Purchaser, might reasonably be expected to materially diminish Purchaser’s
evaluation of the value of the Spontania Assets or which, if learned by
Purchaser or Seller, might reasonably be expected to deter Purchaser from
completing the transactions contemplated by this Agreement on the terms and
conditions contemplated hereby.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller that the statements contained in
this Article IV are true and correct as of the date hereof and as of Closing.
4.1    Organization of Purchaser. Purchaser is a corporation duly incorporated
and validly existing under the laws of the United States of America, State of
Utah.
4.2    Authority of Purchaser. Purchaser has full corporate power and authority
to enter into this Agreement and the other Transaction Documents to which
Purchaser is a party, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated

    

--------------------------------------------------------------------------------




hereby and thereby. The execution and delivery by Purchaser of this Agreement
and any other Transaction Document to which Purchaser is a party, the
performance by Purchaser of its obligations hereunder and thereunder and the
consummation by Purchaser of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Purchaser. This Agreement has been duly executed and delivered by Purchaser, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms. When each other Transaction
Document to which Purchaser is or will be a party has been duly executed and
delivered by Purchaser (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of Purchaser enforceable against it in accordance with its
terms.
4.3    No Conflicts; Consents. The execution, delivery and performance by
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the Charter Documents of Purchaser, as amended
to date, or any other organizational documents of Purchaser; (b) conflict with
or result in a violation or breach of any provision of any Law or Governmental
Authorization applicable to Purchaser; or (c) require the consent, notice or
other action by any Person under any Contract to which Purchaser is a party. No
Consent, approval, Permit, Governmental Authorization, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Purchaser in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for such consents, approvals, Permits,
Governmental Authorizations, declarations, filings or notices which, in the
aggregate, would not have a Material Adverse Effect.
4.4    Brokers. No agent, broker, finder, investment banker, financial advisor
or other Person retained or engaged by Purchaser or any of its Affiliates or any
Person acting on its behalf is or will be entitled to any brokers’ or finders’
fee or any other commission or similar fee in respect of any of the transactions
contemplated by this Agreement.
ARTICLE V    
COVENANTS
5.1    Preservation of Books and Records; Access. As necessary following the
Closing Date, Purchaser and Seller will make available to each other material
data or information in such Party’s custody or control reasonably necessary for
the purpose of preparing any financial statement or tax return or reasonably
necessary in preparing for or defending any tax-related examination of the
requesting party or Seller or Newco by any Governmental Authority. Purchaser and
Seller will

    

--------------------------------------------------------------------------------




afford to each other reasonable access to such records during normal business
hours, upon reasonable advance notice.
5.2    Employees; Employee Benefit Plans.
(a)    In connection with the Spin-Off Transaction, Seller shall transfer
certain Seller Employees, as identified and agreed to by Purchaser, to be
employed by Newco as Newco Employees following the Spin-Off Transaction.
(b)    Seller shall be solely responsible, and Purchaser shall have no
obligations whatsoever for, any compensation or other amounts payable to any
Seller Employee (or former Seller Employee), including, without limitation,
hourly pay, commission, bonus, salary, accrued vacations, healthcare benefits,
fringe, pension or profit sharing benefits, or severance pay payable to any
Seller Employee (or former Seller Employee) for any period relating to the
service with Seller at any time prior to the Closing Date and Seller shall pay
all such amounts to all entitled Employees on or prior to the Closing Date.
(c)    Seller shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health, accident or disability benefits
brought by or in respect of Seller Employees (or former Seller Employees) or
agents of Seller which claims relate to events occurring prior to the Closing
Date. Seller also shall remain solely responsible for all worker’s compensation
claims of any Seller Employees (or former Seller Employees) or agents of Seller
which relate to events occurring prior to the Closing Date. Seller shall pay, or
cause to be paid, all such amounts to the appropriate persons as and when due.
(d)    Each Seller Employee who becomes a Newco Employee in connection with the
Acquisition Transaction shall be given service credit, subject to applicable Law
and the terms of such plans, for the purpose of eligibility under Newco’s group
health plan and eligibility and vesting only under Seller’s existing plans for
his or her period of service with the Seller prior to the Closing Date;
provided, however, that (i) such credit shall be given pursuant to payroll or
plan records, at the election of Purchaser, in its sole and absolute discretion;
and (ii) such service crediting shall be permitted and consistent with
Purchaser’s defined contribution retirement plan.
5.3    Confidentiality. From and after the Closing, Seller shall, and shall
cause its Affiliates and Representatives to, hold in confidence any and all
information, whether written or oral, concerning the Spontania Business, except
to the extent that Seller can show that such information (a) is generally
available to and known by the public through no fault of Seller, any of its
Affiliates or their respective Representatives; or (b) is lawfully acquired by
Seller, any of its Affiliates or their respective Representatives from and after
the Closing from sources which are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation. If Seller or any of
its Affiliates or their respective Representatives are compelled to disclose any
information by judicial

    

--------------------------------------------------------------------------------




or administrative process or by other requirements of Law, Seller shall promptly
notify Purchaser in writing and shall disclose only that portion of such
information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall use reasonable best efforts
to obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.
5.4    Covenant Not to Compete or Solicit Business.
(a)    In furtherance of the sale of the Spontania Assets and the Spontania
Business to Purchaser hereunder by virtue of the transactions contemplated
hereby and more effectively to protect the value and goodwill of the Spontania
Assets and the Spontania Business so sold, Seller agrees that, neither Seller
nor any Affiliate will:
(v)    for a period ending on the third anniversary of the Closing Date,
directly or indirectly (whether as principal, agent, consultant, independent
contractor, partner or otherwise) own, manage, operate, control, participate in,
perform services for, or otherwise carry on, a business competitive with the
Spontania Business anywhere in the world, except that, for a period ending on,
or before, September 30th 2014, Seller and its Affiliates may continue the
existing Orion/Brandtalk Business; or
(vi)    for a period ending on the third anniversary of the Closing Date,
employ, retain or hire any employee, contractor, consultant, agent or customer
of the Spontania Business or induce or attempt to persuade, on behalf of any
other business organization in competition with the Spontania Business, any
employee, contractor, consultant, agent or customer of Purchaser to terminate
such employment, consulting, agency or business relationship in order to enter
into any such relationship with any such business organization; provided,
however, that nothing set forth in this Section 5.4 shall prohibit Seller or any
Affiliate from owning as a passive investment not in excess of 2% in the
aggregate of any class of capital stock of any corporation if such stock is
publicly traded.
(b)    If Seller or any Affiliate violates any of its obligations under this
Section 5.4, Purchaser may proceed against it in law or in equity for such
damages or other relief as a court may deem appropriate. Seller acknowledges
that a violation of this Section 5.4 may cause Purchaser irreparable harm which
may not be adequately compensated for by money damages. Seller therefore agrees
that in the event of any actual or threatened violation of this Section 5.4,
Purchaser shall be entitled, in addition to other remedies that it may have, to
a temporary restraining order and to preliminary and final injunctive relief
against Seller or its Affiliates to prevent any violations of this Section 5.4,
without the necessity of posting a bond. The prevailing party in any action
commenced under this Section 5.4 shall also be entitled to receive reasonable
attorneys’ fees and court costs. It is the intent and understanding of each
party hereto that if, in any action before any court or agency legally empowered
to enforce this Section 5.4, any term, restriction, covenant or

    

--------------------------------------------------------------------------------




promise in this Section 5.4 is found to be unreasonable and for that reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
5.5    Use of Spontania Name. Seller agrees immediately after the Closing Date
to cease using any reference to “Spontania” in its operations.
5.6    Taxes.
(a)    Seller shall be liable for and pay, and shall defend, indemnify and hold
harmless Purchaser from and against, all Taxes (whether assessed or unassessed)
applicable to the Spontania Business and the Spontania Assets, in each case
attributable to Taxable years or periods ending on or prior to the Closing Date
and, with respect to any Straddle Period, the portion of such Straddle Period
ending on and including the Closing Date. Purchaser shall be liable for and
shall pay all Taxes (whether assessed or unassessed) applicable to the Spontania
Business, the Spontania Assets and the Assumed Spontania Liabilities that are
attributable to taxable years or periods beginning after the Closing Date and,
with respect to any Straddle Period, the portion of such Straddle Period
beginning after the Closing Date; provided, that Purchaser shall not be liable
for any Taxes for which Seller is liable under this Agreement. For purposes of
this Section, any Straddle Period shall be treated on a “closing of the books”
basis as two partial periods, one ending at the close of the Closing Date and
the other beginning on the day after the Closing Date, except that Taxes (such
as property Taxes) imposed on a periodic basis shall be allocated on a daily
basis.
(b)    Notwithstanding Section 5.6(a) any sales Tax, use Tax, real property
transfer or gains Tax, documentary stamp Tax or similar Tax attributable to the
sale or transfer of the Spontania Business, the Spontania Assets or the Assumed
Spontania Liabilities shall be paid by Seller.
(c)    Seller and Purchaser shall cooperate in preparing any Tax Returns which
such other party is responsible for preparing and filing and in preparing for
any audits of, or disputes with taxing authorities regarding, any Tax Returns of
the Spontania Business or the Spontania Assets.
5.7    Access and Investigation. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to Article IX or the Closing Date (the “Pre-Closing Period”), the
Seller shall, and shall cause its Representatives to: (a) provide the Purchaser
and the Purchaser’s Representatives with reasonable access during normal
business hours to the Seller’s Representatives, personnel and assets and to all
existing books, records, Tax Returns, work papers and other documents and
information relating to the Spontania Business; (b) provide the Purchaser and
the Purchaser’s Representatives with copies of such existing books, records, Tax
Returns, work papers and other documents and information relating to the
Spontania Business, and with such additional financial, operating and other data
and information regarding

    

--------------------------------------------------------------------------------




the Spontania Business, as the Purchaser may reasonably request; and (c) cause
the Seller’s officers to report regularly to the Purchaser, upon the Purchaser’s
request, concerning the status of the Seller and the Spontania Business;
provided, however, that (x) such access does not unreasonably disrupt the normal
operations of the Seller and (y) Seller is under no obligation to disclose to
the Purchaser or the Purchaser’s Representatives any information the disclosure
of which is subject to attorney-client privilege. During the Pre-Closing Period,
the Purchaser may make inquiries of Persons having business relationships with
the Seller (including suppliers, licensors, distributors and customers) and the
Seller shall help facilitate (and shall cooperate fully with the Purchaser in
connection with) such inquiries.
5.9    Notification; Updates to Disclosure Schedule.
(a)    During the Pre-Closing Period, the Seller shall promptly notify the
Purchaser in writing of: (i) the discovery by the Seller of any event,
condition, fact or circumstance that occurred or existed on or prior to the date
of this Agreement and that caused or constitutes a breach of or an inaccuracy in
any representation or warranty made by the Seller in this Agreement; (ii) any
event, condition, fact or circumstance that occurs, arises or exists after the
date of this Agreement and that would cause or constitute a breach of or an
inaccuracy in any representation or warranty made by the Seller in this
Agreement if: (A) such representation or warranty had been made as of the time
of the occurrence, existence or discovery of such event, condition, fact or
circumstance; or (B) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date of this Agreement; (iii) any breach of
any covenant or obligation of the Seller; and (iv) any event, condition, fact or
circumstance that would make the timely satisfaction of any of the conditions
set forth in Article VI impossible or unlikely.
(b)    If any event, condition, fact or circumstance that is required to be
disclosed pursuant to Section 5.9(a) requires any change in the Disclosure
Schedule, or if any such event, condition, fact or circumstance would require
such a change assuming the Disclosure Schedule were dated as of the date of the
occurrence, existence or discovery of such event, condition, fact or
circumstance, then the Seller shall promptly deliver to the Purchaser an update
to the Disclosure Schedule specifying such change. No such update shall be
deemed to supplement or amend the Disclosure Schedule for the purpose of
determining whether any of the conditions set forth in Article VI has been
satisfied.
5.10    No Negotiation. During the Pre-Closing Period, the Seller shall not
authorize or permit the Seller or any Representative to: (a) solicit or
encourage the initiation or submission of any expression of interest, inquiry,
proposal or offer from any Person (other than the Purchaser) relating to a
possible acquisition or merger involving the Spontania Business or Spontania
Assets; (b) participate in any discussions or negotiations or enter into any
agreement, understanding or arrangement with, or provide any non-public
information to, any Person (other than the Purchaser or its Representatives)
relating to or in connection with a possible acquisition or merger involving

    

--------------------------------------------------------------------------------




the Spontania Business or Spontania Assets; or (c) entertain or accept any
proposal or offer from any Person (other than the Purchaser) relating to a
possible acquisition or merger involving the Spontania Business or Spontania
Assets. The Seller shall promptly (and in any event within 24 hours of receipt
thereof) notify the Purchaser in writing of any inquiry, indication of interest,
proposal or offer relating to a possible acquisition or merger involving the
Spontania Business or Spontania Assets that is received by the Seller during the
Pre-Closing Period (including, the identity of the Person making or submitting
such inquiry, indication of interest, proposal or offer, and the terms thereof).
5.11    Closing Conditions. From the date hereof until the Closing, each Party
shall use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article VI and Article
VII hereof.
5.12    Public Announcements. Unless otherwise required by applicable Law, or
the stock exchange or securities law reporting requirements, no Party to this
Agreement shall make any public announcements in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the other Party (which consent shall
not be unreasonably withheld or delayed), and the parties shall cooperate as to
the timing and contents of any such announcement
5.13    Further Assurances. Following the Closing, each Parties and its
respective Affiliates shall execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement.
ARTICLE VI    
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
The obligations of the Purchaser to purchase the Shares and to take the other
actions required to be taken by the Purchaser at the Closing are subject to the
satisfaction (or waiver by the Purchaser), at or prior to the Closing, of each
of the following conditions:
6.1    Accuracy of Representations.
(a)    Each of the representations and warranties made by the Seller in this
Agreement shall have been accurate in all material respects as of the date of
this Agreement, except where the failure of the representations and warranties
to be accurate has not impaired or delayed the Seller’s ability to consummate
the Transactions; provided, however, that for purposes of determining the
accuracy of such representations and warranties, all materiality qualifications
limiting the scope of such representations and warranties shall be disregarded,
and provided further that the failure of a representation and warranty to be
accurate, even though not impairing or delaying the Seller’s ability to
consummate the Acquisition Transaction, shall not excuse the failure to be

    

--------------------------------------------------------------------------------




accurate of the representations and warranties referenced in subsection (b)
immediately below, as provided therein.
(b)    The representations and warranties made by the Seller in this Agreement
shall be accurate in all material respects as of the Closing Date as if made on
and as of the Closing Date, other than representations and warranties which by
their terms are made as of a specific date, which shall have been accurate in
all material respects as of such date; provided, however, that for purposes of
determining the accuracy of such representations and warranties: (i) all
materiality qualifications limiting the scope of such representations and
warranties shall be disregarded; and (ii) any update of or modification to the
Disclosure Schedule made or purported to have been made on or after the date of
this Agreement shall be disregarded.
6.2    Performance of Covenants. Seller shall have duly performed and complied
in all material respects with all agreements, covenants and conditions required
by this Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.
6.3    Governmental and Other Consents. All filings with and other Consents of
any Governmental Body required to be made or obtained in connection with the
Transactions, including approval of the Spin-Off Transaction by the Registry,
shall have been made or obtained and shall be in full force and effect and any
waiting period under any applicable Law, regulation or other legal requirement
shall have expired or been terminated. All Consents of third parties (other than
Governmental Bodies) required to be obtained in connection with the Transactions
shall have been obtained and shall be in full force and effect.
6.4    No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred and be continuing any Material Adverse Effect and no event
shall have occurred or circumstance shall exist that, in combination with any
other events or circumstances, could reasonably be expected to have or result in
any Material Adverse Effect.
6.5    Agreements and Documents. All of the documents required to be delivered
by Seller in accordance with Article II shall have been delivered.
6.6    No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Spin-Off
Transaction or the Acquisition Transaction shall have been issued by any court
of competent jurisdiction and remain in effect, and there shall not be any legal
requirement enacted or deemed applicable to any of the transactions that makes
consummation thereof illegal.
6.7    No Legal Proceedings. No Action shall have been commenced against
Purchaser or Seller, which would prevent the Closing. No injunction or
restraining order shall have been issued

    

--------------------------------------------------------------------------------




by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.
6.8    Newco Employees. It shall be a condition precedent to Closing that the
Key Employees shall have agreed to become Newco Employees at and as of the time
of Closing, provided that if up to two Key Employees do not accept such
employment, Seller may procure a replacement employee with equal or greater
qualifications, as mutually agreed by the Parties, for each such Key Employee
that fails to accept employment. By way of clarity, at least 7 of the 9 Key
Employees must accept and be a Newco Employee at Closing and up to two Key
Employees may refuse employment with Newco, provided that Seller has identified
two replacement willing employees acceptable to Purchaser at the Closing.
ARTICLE VII    
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
The obligations of the Seller to sell the Shares and to take the other actions
required to be taken by the Seller at the Closing are subject to the
satisfaction (or waiver by the Seller), at or prior to the Closing, of each of
the following conditions:
7.1    Accuracy of Representations.
(a)    Each of the representations and warranties made by the Purchaser in this
Agreement shall have been accurate in all material respects as of the date of
this Agreement, except where the failure of the representations and warranties
to be accurate has not impaired or delayed the Purchaser’s ability to consummate
the Transactions; provided, however, that for purposes of determining the
accuracy of such representations and warranties, all materiality qualifications
limiting the scope of such representations and warranties shall be disregarded,
and provided further that the failure of a representation and warranty to be
accurate, even though not impairing or delaying the Purchaser’s ability to
consummate the Acquisition Transaction, shall not excuse the failure to be
accurate of the representations and warranties referenced in subsection (b)
immediately below, as provided therein..
(b)    Each of the representations and warranties made by the Purchaser in this
Agreement shall be accurate in all material respects as of the Closing Date as
if made on and as of the Closing Date, other than representations and warranties
which by their terms are made as of a specific date, which shall have been
accurate in all material respects as of such date, except where the failure of
the representations and warranties to be accurate has not impaired or delayed
the Purchaser’s ability to consummate the Transactions; provided, however, that
for purposes of determining the accuracy of such representations and warranties,
all materiality qualifications limiting the scope of such representations and
warranties shall be disregarded.

    

--------------------------------------------------------------------------------




7.2    Performance of Covenants. Seller shall have duly performed and complied
in all material respects with all agreements, covenants and conditions required
by this Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.
7.3    Agreements and Documents. All of the documents required to be delivered
by Purchaser in accordance with Article II shall have been delivered.
7.4    No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the sale of the Shares
shall have been issued by any court of competent jurisdiction and remain in
effect, and there shall not be any legal requirement enacted or deemed
applicable to the sale of the Shares that makes consummation thereof illegal.
ARTICLE VIII    
INDEMNIFICATION
8.1    Survival. The representations and warranties of the Parties contained
herein and in the Transaction Documents shall survive the Closing for a period
of 6 months after the Closing (the “Indemnification Period”); except for (a) the
representations and warranties set forth in Sections 3.1, 3.2, 3.7, 3.10, 3.11,
3.12, 3.16, and 3.17 in the case of the Seller (the “Fundamental
Representations”), and Sections 4.1 and 4.2 in the case of the Purchaser, all of
which shall survive the Closing and until the applicable statute of limitations
has expired; and (b) any indemnification or right thereto arising out of any
breach or alleged breach of which the indemnified Person has notified the
indemnifying Person in writing on or prior to the date such representation or
warranty would otherwise terminate in accordance with this Section 8.1, which
shall not terminate until after the liability of the indemnifying Persons shall
have been determined and the indemnifying Persons shall have paid the
indemnified Persons the full amount of such liability, if any. The maximum
indemnity for Fundamental Representations should be the Purchase Price.
8.2    Indemnification of Purchaser. Subject to the other terms and conditions
of this Article VIII, Seller shall indemnify, hold harmless and defend
Purchaser, Newco, and their respective directors, officers, shareholders, and
employees (collectively, the “Purchaser Indemnitees”) from and against any and
all Losses incurred by or suffered by the Purchaser Indemnities arising out of
any of the following:
(a)    any breach or any inaccuracy in any representation or warranty made by
Seller in this Agreement or any Transaction Document or any certificate
delivered by or on behalf of the Seller pursuant hereto;
(b)    any breach of or failure by the Seller to perform, any of its covenants
or obligations required to be performed by it pursuant to this Agreement or any
Transaction Document;

    

--------------------------------------------------------------------------------




(c)    any liability or obligation of Seller arising out of or in connection
with the ownership of the Spontania Assets or the operation of the Spontania
Business arising on or before the Closing; or
(d)    any failure of the Seller to perform or otherwise pay or discharge any
Seller Liability that is not an Assumed Spontania Liability.
Notwithstanding anything contained herein to the contrary, the Seller’s
aggregate indemnification obligation hereunder shall not exceed the Acquisition
Escrow Amount unless and to the extent the Losses for which indemnification is
being sought arise from any representation or warranty that was fraudulently
provided, the Seller’s breach of the representations and warranties given in any
Fundamental Representations, any statutory liens, or the Seller’s breach of the
confidentiality obligations under Section 5.3.
8.3    Indemnification of Seller. From and after the Closing, Purchaser shall
indemnify, hold harmless and defend the Seller and its directors, officers and
shareholders from and against any and all Losses incurred by or suffered by the
Seller arising out of any of the following:
(a)    any breach or any inaccuracy in any representation or warranty made by
Purchaser in this Agreement or any Transaction Document or any certificate
delivered by or on behalf of Purchaser pursuant hereto;
(b)    any breach by Purchaser of, or any failure by Purchaser to perform, any
covenant or obligation required to be performed by it pursuant to this Agreement
or any Transaction Document, or
(c)    any failure of the Purchaser to perform the Assumed Spontania
Liabilities.
8.4    Payment. Until expiration of the Escrow Period, the Purchaser may make a
claim against the Acquisition Escrow Amount for indemnification pursuant to this
Article VI on the terms and conditions of the Escrow Agreement.
The Parties agrees that no claims shall be made until the aggregate Loss of such
claims exceeds €17,500.
8.5    Indemnification for Additional Employee Liabilities In the event any
Seller Employee who does not become a Newco Employee makes a claim against Newco
or Purchaser that such persons should be Newco Employees or that amounts are
owed to them by Newco or Purchaser, then Seller will indemnify, hold harmless
and defend, Newco, Purchaser, and any Purchaser Indemnitees for any amounts
related to such claims.
8.6    Purchase Price Adjustments. To the extent permitted by Law, any amounts
payable under Sections 8.2, 8.3, or 8.5 shall be treated by the Parties as an
adjustment to the Purchase Price.

    

--------------------------------------------------------------------------------




ARTICLE IX    
TERMINATION
9.1    Termination. This Agreement may be terminated at any time prior to the
Closing:
(a)    by the mutual written consent of Seller and Purchaser;
(b)    by Purchaser by written notice to Seller, if Purchaser is not then in
material breach of any provision of this Agreement, and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Seller pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in ARTICLE VI and such breach,
inaccuracy or failure has not been cured by Seller within ten days of Seller’s
receipt of written notice of such breach from Purchaser;
(c)    by Seller by written notice to Purchaser, if Seller is not then in
material breach of any provision of this Agreement, and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Purchaser pursuant to this Agreement that would give rise to
the failure of any of the conditions specified in ARTICLE VII and such breach,
inaccuracy or failure has not been cured by Purchaser within ten days of
Purchaser’s receipt of written notice of such breach from Seller;
(d)    by Purchaser by written notice to Seller if the Spin-Off Transaction is
not approved by the Registry and completed by March 31, 2014;
(e)    by Purchaser by written notice to Seller if Seller reasonably expects
that the sum of the amounts to be paid by Purchaser (i) as Direct Creditor
Payments; (ii) into Creditor Escrows; (iii) as a Release Amount; or (iv)
directly to Identified Creditors that are not otherwise paid will exceed the
Closing Payment Amount;
(f)    by Purchaser by written notice to Seller if there is a Termination Right
pursuant to Section 2.2(b)(iii)(B);
(g)    by Purchaser by written notice to Seller if the Spin-Off Transaction is
not completed because the parties cannot resolve any defects in the Public Deed,
as contemplated by Section 2.2(d);
(h)    by Purchaser by written notice to Seller if Seller shall take any action
to alter the Public Deed or any part of the Spin-Off Transaction without
approval of Purchaser; and
(i)    by Purchaser or Seller in the event that (i) there shall be any Law that
makes consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining

    

--------------------------------------------------------------------------------




the transactions contemplated by this Agreement, and such Governmental Order
shall have become final and non-appealable.
9.2    Effect of Termination. In the event of the termination of this Agreement
in accordance with this Article, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto except:
(a)    as set forth in this Article IX and Article X hereof ; and
(b)    that nothing herein shall relieve any Party hereto from liability for any
willful breach of any provision hereof or limit any Party’s legal rights,,
including the right of a Party to seek specific performance in accordance with
Section 10.12.
ARTICLE X    
MISCELLANEOUS
10.1    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties and shall not confer any legal or equitable, rights, benefits or
remedies of any nature whatsoever upon any Person other than the Parties and
their respective successors and permitted assigns.
10.2    Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement among the Parties and supersedes all prior and
contemporaneous understandings, agreements, or representations by or among the
Parties, written or oral, to the extent they have related in any way to the
subject matter hereof. In the event of any inconsistency between the statements
in the body of this Agreement and (a) those in the other Transaction Documents
or (b) the Exhibits and Schedules to this Agreement or the other Transaction
Documents, the statements in the body of this Agreement will control
10.3    Further Assurances. Following the Closing, each of the Parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
Transaction Documents.
10.4    Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. Seller may not assign this Agreement or any of his or its
rights, interests, or obligations hereunder without prior written approval of
Purchaser.
10.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

    

--------------------------------------------------------------------------------




10.6    Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
10.7    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following
addresses:
If to Seller:
Dialcom Networks, S.L.
Plaza de España, nº 3, 7º-B
50004 – Zaragoza - Spain
Facsimile: (+34) 976.21.18.73
E-mail: enrique.dominguez@dialcom.com
Attention: Enrique Dominguez. President and CEO


with a copy to:
Exlege Asesores, S.L.P.
Paseo de la Habana, nº 16 – 1º.
28036 – Madrid - Spain
Facsímile: (+34) 91.563.44.23
E-mail: nrodriguez@exlegeasesores.com
Attention: Nicolas Rodriguez


If to Purchaser:
Clearone, Inc.
5225 Wiley Post Way, Suite 500
Salt Lake City, Utah 84116
Facsimile: +1 8013033333
Attention: Zee Hakimoglu, President and CEO


 

with a copy to (which shall not constitute notice):

    

--------------------------------------------------------------------------------




Parsons Behle & Latimer
PO Box 45898
Salt Lake City, Utah 84145-0898
Telephone: 801 532 1234
Facsimile: 801 536 6111
E-mail: gmangum@parsonsbehle.com
Attention: Geoff Mangum


Roca Junyent
Jose Abascal, 56, 7th Floor
28003 Madrid Spain
Telephone: +34 91 781 97 60
Facsimile: +34 91 781 97 64
E-mail: p.callol@rocajunyent.com
Attention: Pedro Callol Garcia





Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
10.8    Governing Law; Jurisdiction; Service of Process.
(a)    This Agreement shall be governed by and construed in accordance with
Spanish Law.
(b)    The Parties agree that all disputes arising in connection with this
Agreement, or further documents resulting thereof, shall exclusively be referred
to the Courts of Zaragoza, with express waiver of any other jurisdiction that
may correspond to any of them.
10.9    Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the all the
Parties. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

    

--------------------------------------------------------------------------------




10.10    Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
10.11    Expenses. Each of the Parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby, provided, however,. For clarity, it
will be the obligation of Seller to satisfy any claims or Liabilities related to
any brokerage or success fee, as identified on Section 3.24 of the Disclosure
Schedule or that otherwise becomes Sellers obligation. Notary fees in connection
with the transactions contemplated by this Agreement will be borne equally by
the Parties.
10.12    Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.
10.13    Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
IN WITNESS WHEREOF, the Parties have executed this Agreement on as of the date
first above written.
 
ClearOne, Inc.






 
By   
Name: Zeyneb Hakimoglu
Title: President & CEO


    

--------------------------------------------------------------------------------






 
Dialcom Networks S.L.
 


 
By   
Name:Enrique Domínguez García
Title: President & CEO






    